766 N.W.2d 854 (2009)
Grace VAUGHAN, Karen Murphy, Donna J. Weston, Edward R. Weston, Patricia S. Wilson, and Rosemary Cook, Plaintiffs-Appellants, and
Barney McCourt, Margaret McCourt-Bedes, Patricia E. O'Malley, and Robert H. Reeve, Plaintiffs/Counter Defendants/Cross-Defendants-Appellants,
v.
Rita THOMAS, and Rita Thomas Revocable Trust, Defendants/Counter Plaintiffs/Cross-Plaintiffs-Appellees, and
Department of Consumer & Industry Services, Department of Natural Resources, Iosco County Road Commission, and Township of Oscoda, Defendants/Counter Defendants/Cross-Defendants-Appellees, and
Township of Ausable, Counter Defendant/Cross-Defendant/Third-Party Defendant-Appellee, and
Iosco County Drain Commission, State Transportation Director, Jerry N. Thomas, Kathleen Thomas, Joan M. Ryan, Deanna Ruckman, Bobbie N. Ruckmen ex ux, Laurel J. Isham, John Lane, Jenny E. Lane, William S. Lott, Jill A. Lott, George Egervari, Kellie Swyntak, Gallant Swyntak, Kimberly Swyntak, Rosemary Ryan Welch, Karen Murphy, David M. Wygant, Molly T. Wygant, Virginia J. Mallroy, John Smith ex ux, Peter B. Mapes, Nona I. Mapes, and Dorothy M. Thomas, et al., Counter Defendants/Cross-Defendants-Third Party-Defendants.
Docket No. 134989. COA No. 267396.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's April 28, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.